Case 1:93-cr-00418-TFH Document 627-1 Filed 08/07/19 Page 1

 

 

 

 

       
       
   
    
  

Jose Naranjo

_ been ardlectnutl, this day July 8th, 2019
ned has all rights and privileges fo perform all dolies of the Ministry.

CREDENTIALS OF MINISTRY

Kirby J. HéAsfey, Founder i Andre J, Hensley, Presi
President 1959-1999

7 " r .
Lida G. Hensley. D.D, Q
President 1999-2006

Ay)
\ Ni & Gees SL S aw 3 Ze PK ; : ie \(HMVS
ODES Eee ee

COFFS aZ< SESS b,

   
   

             
   

aS

 

ey
